PER CURIAM.
We have for review a decision of the district court certifying the question of whether a fetus is a person within the meaning of section 768.19, Florida Statutes (1993) (Florida Wrongful Death Act). Young v. St. Vincent’s Medical Center, Inc., 653 So.2d 499, 499 (Fla. 1st DCA 1995). We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. Based on Hernandez v. Garwood, 390 So.2d 357 (Fla.1980), we answer the question in the negative and approve the decision below.
It is so ordered.
GRIMES, C.J., and OVERTON, SHAW, KOGAN, HARDING, WELLS and ANSTEAD, JJ., concur.